17-992
     Rashid v. Sessions
                                                                                  BIA
                                                                           Sagerman, IJ
                                                                          A087 468 025
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of October, two thousand eighteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            ROSEMARY S. POOLER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SAJJAD RASHID,
14                 Petitioner,
15
16                        v.                                     17-992
17                                                               NAC
18   JEFFERSON B. SESSIONS III,
19   UNITED STATES ATTORNEY GENERAL,
20                 Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Amy Nussbaum Gell, Gell & Gell,
24                                        New York, NY.
25
26   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
27                                        Attorney General; Melissa Neiman-
28                                        Kelting, Assistant Director; Jacob
29                                        A. Bashyrov, Trial Attorney,
1                                 Office of Immigration Litigation,
2                                 United States Department of
3                                 Justice, Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

8    is DENIED.

9        Petitioner     Sajjad   Rashid,   a   native   and   citizen   of

10   Pakistan, seeks review of a March 9, 2017, decision of the

11   BIA denying Rashid’s motion to remand and affirming an October

12   6, 2016, decision of an Immigration Judge (“IJ”) denying

13   Rashid’s application for relief under the Convention Against

14   Torture (“CAT”).     In re Sajjad Rashid, No. A 087 468 025

15   (B.I.A. Mar. 9, 2017), aff’g No. A 087 468 025           (Immig. Ct.

16   Napanoch Oct. 6, 2016).      We assume the parties’ familiarity

17   with the underlying facts and procedural history in this case.

18       We have reviewed the IJ’s decision as supplemented by

19   the BIA.     Gertsenshteyn v. U.S. Dep’t of Justice, 544 F.3d
20   137, 142 (2d Cir. 2008).        Rashid’s convictions limit our

21   review to constitutional claims and questions of law.              8

22   U.S.C. § 1252(a)(2)(C), (D); Ortiz-Franco v. Holder, 782 F.3d
23   81, 86 (2d Cir. 2015).
                                      2
1         To obtain CAT deferral—the only form of relief for which

2    he   was   eligible—Rashid        was          required    to    demonstrate   a

3    likelihood    that       he   would    be      tortured     in   Pakistan    with

4    government        involvement         or       acquiescence.         8     C.F.R.

5    §§ 1208.16(c), 1208.17(a), 1208.18(a)(1).                        We discern no

6    legal or constitutional error in the agency’s conclusion that

7    Rashid failed to meet his burden of proof.                       The IJ did not

8    err in excluding Rashid’s late-filed evidence given that IJs

9    have broad discretion to set and enforce filing deadlines,

10   Rashid’s   counsel       agreed   to       the    hearing    date    and   filing

11   deadline, and Rashid did not establish good cause for the

12   late filing.       See 8 C.F.R. § 1003.31(c); Dedji v. Mukasey,

13   525 F.3d 187, 191-92 (2d Cir. 2008); Burger v. Gonzales, 498

14 F.3d 131, 134 (2d Cir. 2007).                  Given the failure of counsel

15   to timely submit evidence on Rashid’s behalf, the IJ was left

16   with only Rashid’s bare-bones application, a case summary

17   prepared     by    his    lawyer,      two       news     articles   describing

18   unrelated suicide bombings in his hometown, and the 2015 State

19   Department    human      rights   report.           The    IJ    discussed   this

20   limited evidence, so it was not overlooked.                        And the IJ’s

21   reliance on the lack of corroborating evidence in denying CAT
                                                3
1    relief was permissible.       See Chuilu Liu v. Holder, 575 F.3d
2    193, 198 n.5 (2d Cir. 2009) (“[A] failure to corroborate can

3    suffice, without more, to support a finding that an alien has

4    not met his burden of proof.”); Savchuck v. Mukasey, 518 F.3d
5    119, 124 (2d Cir. 2008) (CAT claim resting on a chain of

6    unsupported     assumptions   is    too     speculative     to   warrant

7    relief); Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d

8    Cir. 2005) (“In the absence of solid support in the record,”

9    an asylum applicant’s fear is “speculative at best.”).

10       Nor do we discern any legal or constitutional error in

11   the BIA’s denial of remand.        A motion to remand based on new

12   evidence is subject to the same rules as a motion to reopen,

13   and thus a movant’s failure to proffer previously unavailable

14   evidence   or   demonstrate   his       prima   facie   eligibility   for

15   relief are permissible grounds for denying a motion to remand.

16   8 C.F.R. § 1003.2(c)(1); Jian Hui Shao v. Mukasey, 546 F.3d
17   138, 168 (2d Cir. 2008) (a movant seeking remand must satisfy

18   the “heavy burden of demonstrating that the proffered new

19   evidence would likely alter the result in his case” (quotation

20   marks omitted)); Li Yong Cao v. U.S. Dep’t of Justice, 421

21 F.3d 149, 156-57 (2d Cir. 2005) (BIA may deny a motion to
                                         4
1    remand for failure to provide evidence that was previously

2    unavailable).         We   discern    no   legal   error    in   the   BIA’s

3    determinations that the evidence was previously available,

4    and that the evidence would not change the outcome of the

5    case given Rashid’s burden to show that he would likely be

6    tortured    by   or   with   the     acquiescence   of     authorities   in

7    Pakistan.

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, the stay of removal

10   previously granted in this petition is VACATED.

11
12                                        FOR THE COURT:
13                                        Catherine O’Hagan Wolfe,
14                                        Clerk of Court




                                           5